UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                   October 12, 2005

                                        Before

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 04-2140

UNITED STATES OF AMERICA,                        Appeal from the United States District
    Plaintiff-Appellee,                          Court for the Northern District of
                                                 Indiana, South Bend Division.
      v.
                                                 No. 03 CR 58
WILLIAM HENRY SMITH, III,
     Defendant-Appellant.                        Allen Sharp,
                                                 Judge.

                                      ORDER

     This court ordered a limited remand so the district court could state on the record
whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Guidelines to advisory status. See United States
v. Paladino, 401 F.3d 471 (7th Cir. 2005).

    The district judge has now replied that he would today impose the same sentence,
knowing of the Guidelines’ advisory status. The range under the Guidelines is 110 to
137 months, and Smith’s sentence of 110 months is the lowest possible sentence. We
do not see any reason why Smith’s sentence would be deemed “unreasonable” in post-
Booker practice. The judgment of the district court therefore is AFFIRMED.